 
 
EXHIBIT 10.2
 


 
TECHPRECISION CORPORATION
 
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AND
ARBITRATION AGREEMENT


THIS AGREEMENT is made by and between TechPrecision Corporation (the “Company”)
and James Molinaro (the “Employee”).
 
Employee acknowledges that, in connection with his employment with the Company,
he signed an offer letter dated July 21, 2010 (“Offer Letter”).  The Offer
Letter is incorporated by reference into this At-Will Employment, Confidential
Information, Invention Assignment and Arbitration Agreement (“Confidentiality
Agreement”).
 
The parties desire to enter into this Confidentiality Agreement in connection
with the Employee’s employment by the Company.


NOW, THEREFORE, in consideration of the employment of the Employee by the
Company and the payment by the Company of compensation to the Employee for
services rendered and to be rendered, and intending to be legally bound hereby,
the parties hereto agree as follows:
 
1. Non-Disclosure of Confidential Information.  The Employee acknowledges that,
in the course of performing services for the Company, the Employee may obtain
knowledge of the Company’s business plans, products, processes, software,
know-how, trade secrets, formulas, methods, models, prototypes, discoveries,
inventions, materials and reagents, improvements, disclosures, customer and
supplier lists, names and positions of employees and/or other proprietary and/or
confidential information (collectively, the “Confidential Information”).  The
Employee agrees to keep the Confidential Information secret and confidential and
not to publish, disclose or divulge to any other party, or use for the
Employee’s own benefit or to the detriment of the Company, any Confidential
Information without the prior written consent of the Company, whether or not
such Confidential Information was discovered or developed by the Employee.  The
Employee also agrees not to divulge, publish or use any proprietary and/or
confidential information of others that the Company is obligated to maintain in
confidence.
 
2. Inventions and Discoveries.
 
a. Employee acknowledges that any and all writings, documents, inventions,
discoveries, processes, methods, designs, compositions of matter, formulas,
computer programs or instructions (whether in source code, object code, or any
other form), algorithms, plans, customer lists, memoranda, tests, research,
designs, specifications, models, data, diagrams, flow charts, and/or techniques
(whether reduced to written form or otherwise) that Employee makes, conceives,
discovers, or develops, either solely or jointly with any other person, at any
time during the term of Employee’s employment, whether during working hours or
at the Company’s facility or at any other time or location, whether patentable
or not, and whether upon the request or suggestion of the Company or otherwise,
that relate to or are useful in any way in connection with any business now or
planned to be carried on by the Company (collectively, the “Intellectual Work
Product”) shall be the sole and exclusive property of the Company.  Employee
shall promptly and fully disclose all the Intellectual Work Product to the
Company, and Employee shall have no claim for additional compensation for the
Intellectual Work Product.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
b. Employee acknowledges that all Intellectual Work Product that is
copyrightable shall be considered a work made for hire under United States
Copyright Law.  To the extent that any copyrightable Intellectual Work Product
may not be considered a work made for hire under the applicable provisions of
the copyright law, or to the extent that, notwithstanding the foregoing
provisions, Employee may retain an interest in any Intellectual Work Product,
Employee hereby irrevocably assigns and transfers to the Company any and all
right, title, or interest that Employee may have in the Intellectual Work
Product under copyright, patent, trade secret, trademark and other law
protecting proprietary or intellectual property rights, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company shall be entitled to obtain and hold in its own name
all registrations of copyrights, patents, trade secrets, trademarks and other
proprietary or intellectual property rights with respect thereto.
 
c. At the sole request and expense of the Company, either before or after the
termination of Employee’s employment, Employee shall assist the Company in
acquiring and maintaining registrations under copyright, patent, trade secret,
trademark and other laws protecting proprietary or intellectual property rights
in, and confirming its title to, such Intellectual Work Product.  Employee’s
assistance shall include signing all applications for copyrights, patents and
other proprietary or intellectual property rights and other documents,
cooperating in legal proceedings and taking any other steps considered desirable
by the Company.
 
3. Non-Compete.  For the period beginning on Employee’s first day of work with
the Company and ending on the later of the first anniversary of the date
Employee’s employment with the Company terminates for any reason or the first
anniversary of the date that the last severance payment is made to the Employee
pursuant to Sections 3(a) or 3(b) of the Offer Letter (as applicable), Employee
agrees that:
 
a. he will not, directly or indirectly, anywhere in the world, engage in
(whether as an employee, consultant, contractor, proprietor, partner, director
or otherwise), or have any ownership interest, or participate in the financing,
operation, management or control of, any person, firm, corporation, entity or
business that engages in a business that is in competition with the business(es)
of the Company.  It is agreed that passive ownership of no more than 5% of the
outstanding voting securities of any publicly held business shall not, in and of
itself, constitute a violation of this Confidentiality Agreement.
 
b. he will not, directly or indirectly, for his own account or on behalf of any
other party, solicit, contact, contract with, supply, provide services for, do
business with or take any other action designed to procure business from, any
person, business or company whom the Employee solicited on behalf of the
Company, or with whom the Employee did business on behalf of the Company, during
the Employee’s employment.
 
 
 
2

--------------------------------------------------------------------------------

 
 
c. he will not:  (i) solicit, encourage, or take any other action which is
intended to induce any employee, independent contractor, customer or prospective
customer of the Company to terminate his, her or its employment or business
relationship with the Company; or (ii) interfere in any manner with the
contractual, business or employment relationship between the Company and any
employee, independent contractor, supplier, customer or prospective customer of
the Company.
 
d. Employee has carefully read and considered the provisions of this paragraph,
and, having done so, Employee agrees that the restrictions set forth in this
paragraph, including, but not limited to, the time period of restriction and
geographical areas of restriction are fair and reasonable and are reasonably
required for the protection of the interests of the Company and its parent or
subsidiary companies, officers, directors and shareholders.
 
4. Arbitration/Injunctive Relief.  The Employee acknowledges that compliance
with this Confidentiality Agreement is necessary to protect the goodwill and
other proprietary interests of the Company.  The Employee acknowledges that a
breach of this Confidentiality Agreement will result in irreparable and
continuing damage to the Company and its business, for which there will be no
adequate remedy at law.  The Employee further agrees that, in the event of any
breach of this Confidentiality Agreement, the Company and its successors and
assigns shall be entitled to injunctive relief and to such other and further
relief and damages as may be proper.  The parties further affirm that disputes
or claims arising under this Confidentiality Agreement shall be resolved as
contemplated in paragraph 11 of the Offer Letter (“Arbitration”).
 
5. At-Will Employment. This Confidentiality Agreement in no way affects the
Employee’s at-will status with the Company.  Employee understands that he may
terminate his employment with the Company for any reason, at any time, and that
the Company may terminate his employment for any reason, at any time, with or
without notice, subject to the terms of the Offer Letter.
 
6. Survival of Agreement; Binding Nature.  It is expressly agreed that the
provisions of this Confidentiality Agreement shall survive and apply after the
termination of the Employee’s employment with the Company.  This Confidentiality
Agreement shall be binding on and inure to the benefit of the Employee’s
executors, administrators or other legal representatives or assigns and on the
Company’s successors and assigns.
 
7. Enforceability.  If any provision of this Confidentiality Agreement shall be
invalid or unenforceable, in whole or in part, then such provision shall be
deemed to be modified or restricted to the extent and in the manner necessary to
render the same valid and enforceable, or shall be deemed excised from this
Confidentiality Agreement, as the case may require, and this Confidentiality
Agreement shall be construed and enforced accordingly to the maximum extent
permitted by law.
 
 
3

--------------------------------------------------------------------------------

 
 
 
8. No Waiver.  No claim or right arising out of a breach or default under this
Confidentiality Agreement shall be discharged in whole or in part by a waiver of
that claim or right unless the waiver is in writing and signed by the aggrieved
party.
 
9. Disclosure to Future Employers.  Employee agrees to disclose the existence
and terms of this Confidentiality Agreement to any employer for which Employee
may work during his employment with the Company (which employment is not hereby
authorized) or after the termination of his employment at the
Company.  Moreover, the Company may notify any future or prospective employer or
third party of the existence of this Agreement.
 
10. Construction.  This Confidentiality Agreement shall be construed and
interpreted in accordance with the substantive laws of the Commonwealth of
Pennsylvania.  This Confidentiality Agreement may not be modified, in whole or
in part, except in writing signed by both of the parties.
 
IN WITNESS WHEREOF, this Confidentiality Agreement has been signed by the
parties and is effective as of the date set forth below under the name of the
Employee.


 

 
Agreed and Accepted:
TECHPRECISION CORPORATION
 
Signature:  /s/ Richard F. Fitzgerald                         
 
Name:  Richard F. Fitzgerald, Chief Financial Officer
 
Date:    July 21, 2010
 
 
Signature:  /s/ James S. Molinaro               
                                                      
 
Name:  James S. Molinaro
 
Date:    July 21, 2010


 
 
 
 4

--------------------------------------------------------------------------------